United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3458
                                    ___________

Juan Gerardo Rojas,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Craig Apker, Warden,                     *
USP, Tucson, Arizona,                    * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: May 23, 2012
                                 Filed: June 5, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Juan Rojas appeals from the district court’s1 order denying his petition for a
writ of habeas corpus which he filed pursuant to 28 U.S.C. § 2241. Generally, a
federal inmate’s exclusive remedy for collaterally attacking the constitutional validity
of his sentence is through a 28 U.S.C. § 2255 motion filed in the sentencing court,
unless he shows the remedy afforded by section 2255 is inadequate or ineffective.
See Lopez-Lopez v. Sanders, 590 F.3d 905, 906 (8th Cir. 2010). Because Rojas

      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
failed to show that section 2255 was inadequate or ineffective, the district court
properly denied the petition. See Abdullah v. Hedrick, 392 F.3d 957, 964 (where
petitioner failed to demonstrate that § 2255 was inadequate or ineffective remedy,
district court properly dismissed § 2241 petition for lack of jurisdiction).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-